DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 10/28/2019.

Information Disclosure Statement
                The information disclosure statement filed 10/28/2019 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 10/28/2019 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stator as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of stator and combustion chamber as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claims are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See 37 CFR 1.75(i). 
Claim 1 line 15-16 recites “the through-holes being configured for the circulation of oil there-through to provide additional cooling to the first end annular portion in comparison with the second end annular portion”, this should be read as “the through-holes being configured for the circulation of oil there-through to provide more cooling to the first end annular portion in comparison with the second end annular portion”; for accuracy purposes, since the phrase “additional” appears to be inconsistent with the claimed invention.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 14-15 are rejected under 35 U.S.C. 103 over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) combined with the following reasons.

Re: Claim 1:
KIMURA discloses:
A turbine engine (¶0003), comprising:
a rotor shaft (See Fig.1: shaft 15) and at least one roller bearing (See Figs.1-4: ¶0030: roller bearing 18) supporting the rotor shaft (See Figs.1-3: rotor shaft 15) in rotation along an axis (See Figs.1-4: as shown along rotor shaft 15), the roller bearing (See Figs.1-3: roller bearing 18) comprising an inner ring (See Figs.1-4: ¶0030: inner ring 52) connected to the rotor shaft (See Figs.1-3: rotor shaft 15), 
an outer ring (See Figs.1-4: outer ring 53) connected to an annular support (See Figs.1-4: as shown in figure 1 as annotated by the examiner annular support ASM) belonging to a stator (See Figs.1-4: ¶0025: 12) of the turbine engine, and 
rolling elements (See Figs.1-4: rolling element 54) engaged between the inner ring (See Figs.1-4: inner ring 52) and the outer ring (See Figs.1-4: outer ring 53), the inner ring having two axial end annular portions arranged axially on either side of the rolling elements (See Figs.1-4: inner ring 52 having two axial ends FEP and SEP on either side of the rolling element 54 as annotated in figure 2 as annotated by the examiner), 

the turbine engine further comprising an oil injection device (See Figs.1-4: ¶0032: 55) configured to supply the rolling elements (See Figs.1-4: 54 as shown in figure 2) with oil in such a way as to ensure the lubrication of the latter (this is implicit), 
wherein the inner ring (See Figs.1-4: inner ring 52) comprises through-holes (See Figs.1-4: as shown in figure 4 inner ring 52 having through holes j, j) that connect a radially external surface of the inner ring (See Figs.1-4: inner ring 52) to a radially internal surface of the inner ring (See Figs.1-4: inner ring 52), the through-holes being formed in the first axial end annular portion (See Figs.1-4: portion towards rotor shaft 15) and distributed around the axis in order to allow for a circulation of oil coming from the oil injection device (See Figs.1-4: oil injection device 55) through the first axial end annular portion (See Figs.1-4: as shown in figure 2 as annotated by the examiner  FEP), and the through-holes being configured for the circulation of oil there-through to provide additional cooling (See Fig. 2 as annotated by the examiner, since the cooling oil enters FEP  prior to SEP, and FEP is heated more than SEP as discussed above due to direct exposure to exhaust gases exiting turbine 34, the oil absorbs more/additional heat from FEP as compared to SEP thereby cooling FEP more as compared to SEP which is exposed to heat lesser than FEP, since exhaust gases flows to SEP after giving up heat to FEP therefore 
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to position oil injection devices to the front side of the roller bearing since it is well known in the art that oil injection devices are positioned to the front side of the roller bearing thereby providing more cooling to the FEP than SEP.

    PNG
    media_image1.png
    865
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    1086
    media_image2.png
    Greyscale


Re: Claim 14:
KIMURA discloses:
The turbine engine according to claim 1, KIMURA discloses all the limitations of claim 1, and further comprising a combustion chamber (KIMURA: See Fig.1: combustion chamber 29), and wherein the first axial end annular portion of the inner ring is axially arranged on the side of the combustion chamber (KIMURA: See Fig.1: this is implicit, also see discussions under rejection of claim 1 above).

Re: Claim 15:
KIMURA discloses:
The turbine engine according to claim 14, KIMURA discloses all the limitations of claim 14, and wherein the combustion chamber (KIMURA: See Fig.1: combustion chamber 29) is arranged upstream with respect to the roller bearing (KIMURA: See Fig.1:¶0028-¶0029: roller bearing 14, 18), and the first axial end annular portion of the inner ring (KIMURA: See Fig.1: 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) as applied to claim 1 above and further in view of U.S Publication number 2004/0062460 A1 to DUSSERRE-TELMON et al. (TELMON’ 460).

Re: Claim 2:
KIMURA discloses:
The turbine engine according to claim 1, KIMURA discloses all the limitations of claim 1, KIMURA is silent regarding:
wherein the second axial end annular portion is devoid of through holes.
However TELMON’460 teaches:
 wherein the second axial end annular portion is devoid of through holes (TELMON: See Fig. 1: inner ring 14, the second axial portion is devoid of through holes as shown).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure KIMURA to include the teachings of TELMON’460, because TELMON’460 teaches that at least one duct passing through the inner ring, the duct communicating with an oil feed circuit and opening out into an inner race for the rolling elements in order to lubricate them and provides the improved oil flow.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2015/0275760 A1 to KIMURA (KIMURA) as applied to claim 1 above and further in view of U.S Patent number 5749660 to DUSSERRE-TELMON et al. (TELMON’ 660).

Re: Claim 3:
KIMURA discloses:
The turbine engine according to claim 1, modified KIMURA discloses all the limitations of claim 1, modified KIMURA is silent regarding:
 wherein the through-holes extend radially.
However TELMON’660 teaches:
 wherein the through-holes extend radially (TELMON’660: See Figs.3 and 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure KIMURA to include the teachings of TELMON’660, because TELMON’660 teaches that as drilling through holes radially is advantageous and that the lubricant is not dispersed around the bearing, but on the contrary is directed along a well-defined trajectory and this configuration provides the benefit of improved oil flow.

Allowable Subject Matter and Prior Art
Claim (s) 4-13  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's .
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2015/0275760 A1 to KIMURA fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 4:  “wherein the radially internal surface of the inner ring  is in surface contact with a radially external surface of the rotor shaft at least on the first axial end annular portion, and the rotor shaft, the modified a rotor shaft comprises channels that connect the radially external surface of the rotor shaft to a radially internal surface of the rotor shaft in such a way that the channels respectively extend the through-holes” in combination with limitations of base claim and intervening claims.
Re: Claim 6: “wherein the oil injection device comprises a first nozzle oriented in the direction of the rolling elements and a second nozzle oriented in the direction of respective radially external ends of the through-holes arranged in the radially external surface of the inner ring, the first nozzle and the second nozzle being arranged outside the rotor shaft.” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 16, 2021